DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of Species I (polyaxial tulip) in the reply filed on July 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Objections
Claims 7, 13, and 19 are objected to because of the following informalities:  
Regarding claim 7, in line 4, “insertion assembly tool interface” should be “insertion tool assembly interface”.
Regarding claim 13, in line 2, “insertion assembly tool interface” should be “insertion tool assembly interface”.
Regarding claim 19, in line 2, “comprises insertion tool” should be “comprises an insertion tool”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 10, and 16, the term "about" is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 3 is rejected for its dependency on claim 3; claims 12-14 are rejected for their dependency on claim 10; and claims 17-20 are rejected for their dependency on claim 16.  
Regarding claim 7, in lines 1-2, the feature of “wherein the nail head comprises external bone threads thereabout” is indefinite, as claim 1, from which claim 7 depends, already recited “the nail head having external bore threads”, thus it is unclear how this recitation in claim 7 affects the scope of claim 1.  For the purpose of examination, it is assumed to be an accidental redundant statement.   
		Regarding claim 15, from which claims 16-20 depend, at the end of the claim, “the proximal end of the insertion tool assembly” lacks antecedent basis.  For the purpose of examination, it is assumed “the proximal end of the pedicle nail” is meant.
		Regarding claim 20, it is unclear whether “the insertion tool assembly” is the same or different from the “driver” introduced in claim 15.  For the purpose of examination, it is assumed they are the same.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0016903 (Matityahu).
		Regarding claim 1, Matityahu discloses a pedicle nail (332) comprising a shank (340) comprising a proximal end (336) and a distal bone engagement end (342); and a nail head (102) disposable on the proximal end of the shank (see Figs. 2 and 18), wherein the nail head threadably engages the proximal end (via mating threads 343 and 110), the nail head having external bone threads (112).
		Regarding claim 2, Matityahu discloses wherein the shank is a curved shank (portion 342 of shank 240 is arcuate, see Fig. 18 and paragraph [0086]), having a curvature angle theta (see Fig. 18; shank portion 342 has a curvature angle relative to a vertical axis defined by shank portion 336).
		Regarding claim 3, Matityahu discloses wherein the shank comprises fenestrated perforations (356) about the longitudinal axis thereof, wherein the number of fenestrated perforations can range from about 2 to about 100 (six fenestrations 356, see Fig. 18). 
		Regarding claim 7, Matityahu discloses wherein the nail head comprises external bone threads (112) thereabout, wherein the nail head has a proximal end (104) and a distal end (106), wherein the distal end of the nail head threadably engages with 
		Regarding claim 8, Matityahu discloses a pedicle nail system (see Figs. 9 and 18) comprising: a pedicle nail (332), wherein the pedicle nail comprises a shank (340), wherein the shank comprises a proximal end (336) and a distal bone engagement end (342), wherein the proximal end comprises mounting threads (343) attached thereto; and a tulip (118), wherein the tulip comprises a proximal end (portion of tulip 118 that receives a transverse member 130, see paragraph [0068] and Figs. 9 and 18) and a distal end (portion of tulip 118 that receives spherical head 114 of the proximal portion 104 of nail head 102, see paragraph [0068] and Figs. 9 and 18).
		Regarding claim 9, Matityahu discloses wherein the shank is a curved shank (portion 342 of shank 240 is arcuate, see Fig. 18 and paragraph [0086]), having a curvature angle theta (see Fig. 18; shank portion 342 has a curvature angle relative to a vertical axis defined by shank portion 336).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matityahu in view of U.S. Patent Application Publication No. 2015/0080972 (Chin) and U.S. Patent Application Publication No. 2014/0277162 (Kostuik).
		Regarding claim 4, Matityahu fails to disclose wherein the shank comprises at least two protrusions configured along the longitudinal axis thereof, wherein the protrusions form channels along the longitudinal axis.  However, Matityahu suggests the outer surface (350) of the shank may be roughened (see paragraph [0087]), and that roughening an implant surface induces bone in-growth (see paragraph [0081]).  Additionally, Chin discloses a bone implant (100B) wherein the implant comprises at least two protrusions (166) configured along a longitudinal axis thereof (see Fig. 4A), wherein the protrusions form channels (between protrusions 166) along the longitudinal axis (see Fig. 4A), wherein the protrusions have exposed vertical edges (see Fig. 4A).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the outer surface of the shank of Matityahu to provide at least two protrusions that form channels as suggested by Chin in order to increase the surface area of the shank, which helps promote bone growth and fusion (see Chin, paragraph [0042]).  
		Matityahu and Chin fails to disclose the vertical edge has at least two notches, wherein the notches are in vertical alignment with one another.  However, Kostuik discloses a bone implant (10), wherein a shank (12) of the bone implant has exposed vertical edges (see Fig. 2), the vertical edges having a plurality of notches (17) that are in vertical alignment with one another (see Fig. 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the .
 Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matityahu in view of U.S. Patent Application Publication No. 2008/0294260 (Gray).
		Regarding claims 5 and 6, Matityahu discloses .  
Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matityahu in view of Chin.
		Regarding claim 10, Matityahu discloses wherein the shank has fenestrated perforations (356) along the longitudinal axis thereof, wherein the number of fenestrated perforations range from about 2 to about 100 (six fenestrations 356, see Fig. 18).
		Matityahu fails to disclose wherein the shank comprises at least two protrusions configured along the longitudinal axis thereof, wherein the protrusions form channels along the longitudinal axis.  However, Matityahu suggests the outer surface (350) of the shank may be roughened (see paragraph [0087]), and that roughening an implant surface induces bone in-growth (see paragraph [0081]).  Additionally, Chin discloses a bone implant (100B) wherein the implant comprises at least two protrusions (166) configured along a longitudinal axis thereof (see Fig. 4A), wherein the protrusions form channels (between protrusions 166) along the longitudinal axis (see Fig. 4A), wherein the protrusions have exposed vertical edges (see Fig. 4A).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the outer surface of the shank of Matityahu to provide at least two protrusions that form channels as suggested by Chin in order to increase the surface area of the shank, which helps promote bone growth and fusion (see Chin, paragraph [0042]).  
		Regarding claim 12, Matityahu discloses further comprising a nail head (102) having a proximal end (104) and a distal end (106); wherein the nail head comprises external bone threads (112); and wherein the distal end of the nail head is configured to be disposed on the proximal end of the shank by threadably receiving the mounting 
 		Regarding claim 13, Matityahu discloses wherein the proximal end of the nail head comprises an insertion assembly tool interface (114) therein (see paragraph [0053]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matityahu in view of Chin, and further in view of U.S. Patent Application Publication No. 2015/0282843 (Spitler).
		Regarding claim 14, Matityahu fails to disclose wherein the tulip is a polyaxial tulip threadably attached to the proximal end of the nail head.  However, Spitler discloses a bone anchor (10) including a tulip (14) and a pedicle anchor (12) having a proximal head (24), wherein the tulip is a polyaxial tulip (see paragraph [0023] and Abstract) threadably attached to the proximal head of the anchor (see paragraphs [0024] and [0025]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tulip and nail head to be threadably attached and polyaxial as suggested by Spitler in order to allow the tulip and nail head to be securely attached while still allowing for articulation between the tulip and nail head to facilitate optimal relative positioning of the tulip relative to the head to accommodate, for example, spinal rods (see Spitler, paragraphs [0004] and [0029]).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matityahu in view of U.S. Patent Application Publication No. 2014/0142632 (Keyer).
Regarding claim 15, Matityahu discloses a pedicle nail system (see Figs. 9 and 18) comprising: a pedicle nail (332), wherein the pedicle nail comprises a shank (340), wherein the shank comprises a proximal end (336) and a distal bone engagement end (342), wherein the proximal end comprises mounting threads (343) attached thereto; and a tulip (118) wherein the tulip comprises a proximal end (portion of tulip 118 that receives a transverse member 130, see paragraph [0068] and Figs. 9 and 18) and a distal end (portion of tulip 118 that receives a spherical head 114 of the proximal portion 104 of nail head 102, see paragraph [0068] and Figs. 9 and 18), wherein the distal end of the tulip is configured to be mounted on the pedicle nail (distal end of tulip 118 receives a spherical head 114 of the proximal portion 104 of nail head 102 of pedicle nail 332, see paragraph [0068] and Figs. 9 ad 18).  
		Matityahu fails to explicitly disclose a driver, wherein the driver comprises a proximal end and a distal end; wherein the distal end of the driver is removably connected to the proximal end of the pedicle nail.  However, Matityahu discloses that the proximal end (104) of the pedicle nail has a tool engaging head 114 (see paragraphs [0053] and [0071]; see also internal threads of head 114 shown in Figs. 1 and tool socket of head 114 shown in Fig. 18).  Additionally, Keyer discloses a bone fixation system (10/500) including a driver (500) and a bone anchor (20), wherein the driver comprises a proximal end (502) and a distal end (501); wherein the distal end of the driver is removably connected to the proximal end (24) of the bone anchor.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Matityahu to include a driver removably connected to the proximal end of the pedicle nail as suggested by Keyer in 
		Regarding claim 16, Matityahu discloses wherein the shank is a curved shank (portion 342 of shank 240 is arcuate, see Fig. 18 and paragraph [0086]), having a curvature angle theta (see Fig. 18; shank portion 342 has a curvature angle relative to a vertical axis defined by shank portion 336), and wherein the shank has fenestrated perforations (356) along the longitudinal axis thereof, wherein the number of fenestrated perforations can range from about 2 to about 100 (six fenestrations 356, see Fig. 18). 
		Regarding claim 17, Matityahu discloses further comprising a nail head (102) having a proximal end (104) and a distal end (106); wherein the nail head comprises external bone threads (112); and wherein the distal end of the nail head is configured to be disposed on the proximal end of the shank by threadably receiving the mounting threads attached thereto (threads 110 of distal end of nail head 102 receive threads 343 of proximal end 336 of shank 340, see paragraph [0087]).  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matityahu in view of Keyer, and further in view of Gray.
		Regarding claim 18, Matityahu discloses wherein the external bone threads (112) disposed thereupon have a pitch (see Fig. 2), wherein the mounting threads (343) attached to the proximal end of the shank have a pitch (see Fig. 18).  Matityahu fails to disclose wherein the pitch of the mounting threads and the pitch of the bone threads are unequal to one another.  However, Gray discloses a bone implant (420) wherein implant has mounting threads (421) configured for mounting of the implant to a ring (418) of a plate (420), and bone threads (436) configured for anchoring the implant in bone, 
		Regarding claim 19, Matityahu discloses wherein the proximal end of the nail head comprises an insertion tool assembly interface (114) therein (see paragraph [0053]).  
		Regarding claim 20, Matityahu fails to disclose wherein the driver is attachable to the insertion tool assembly interface of the nail head.  However, Matityahu discloses that the proximal end (104) of the pedicle nail has a tool engaging head 114 (see paragraphs [0053] and [0071]; see also internal threads of head 114 shown in Figs. 1 and tool socket of head 114 shown in Fig. 18).  Additionally, Keyer discloses a bone fixation system (10/500) including a driver (500) and a bone anchor (20), wherein the driver comprises a proximal end (502) and a distal end (501); wherein the distal end of the driver is removably connected to an insertion tool assembly interface (32) at the proximal end (24) of the bone anchor.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Matityahu to include a driver removably connected to the insertion tool assembly interface at the proximal end of the pedicle nail as suggested by Keyer in . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
		Fitzpatrick, Lee, and Lehman each disclose a spinal implant assembly with a shank, a head, and a tulip.
		Kaloostian discloses a spinal implant with fenestrations on a shank of the implant.
		Mehl and Crossgrove each disclose a bone implant with projections and channels on the exterior of a shank.	
		Wallenstein and Dechelette each disclose bone implants having mating threads and bone threads having different pitches.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773